Citation Nr: 1126304	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for systemic lupus erythematosus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1987.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened and denied service connection for systemic lupus erythematosus and fibromyalgia.  

The Board notes that regardless of the RO's October 2007 determination, it must adjudicate the new and material issues to determine the Board's jurisdiction to reach the underlying claims and to adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An April 2001 rating decision denied service connection for systemic lupus erythematosus.  

2.  Evidence added to the record since the April 2001 rating decision does relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for systemic lupus erythematosus, and does raise a reasonable possibility of substantiating that claim.

3.  An April 2001 rating decision denied service connection for fibromyalgia. 

4.  Evidence added to the record since the April 2001 rating decision does relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for fibromyalgia, and does raise a reasonable possibility of substantiating that claim.

5.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's systemic lupus erythematosus is related to active duty.  

6.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's fibromyalgia is related to active duty.  


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied service connection for systemic lupus erythematosus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  Evidence received since the April 2001 rating decision that denied service connection for systemic lupus erythematosus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  The April 2001 rating decision that denied service connection for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

4.  Evidence received since the April 2001 rating decision that denied service connection for fibromyalgia is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

5.  Systemic lupus erythematosus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

6.  Fibromyalgia was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is reopening and granting the Veteran's claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Board observes that despite the finality of a prior decision a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The April 2001 rating decision denied service connection for systemic lupus erythematosus and fibromyalgia.  It noted that the Veteran's service treatment records did not show diagnoses for either disability.  No appeal was taken from that determination, and the decision became final.  38 U.S.C.A. § 7105 (West 2002).  

The evidence of record at the time of the April 2001 denial included the Veteran's service treatment records, which were negative for pertinent diagnoses, and private post-service medical records.  The latter included a July 1998 letter from C.W.C., M.D., informing the Veteran that she had lupus and fibromyalgia.  In a July 1999 letter, Dr. C. identified himself as a Board certified Rheumatologist.  

Evidence received after the April 2001 denial became final includes a March 2008 letter from Dr. C. relating that he had reviewed the Veteran's extensive service treatment records.  He noted that they verified the presence of rash, arthritis, myalgias, oral ulcers, pleuritic chest pain, weight loss, nausea, headaches, exhaustion and fever.  He also addressed inservice laboratory findings.  He stated that the Veteran's symptoms were misinterpreted and attributed to somatization disorder, and that this was a disservice to the Veteran and to medicine in general.  He stated that the Veteran clearly had systemic lupus erythematosus, and that it could not be questioned at all that her symptoms began in 1985 while she was on active duty.  

In a March 2009 letter, Dr. C. related that the Veteran developed systemic lupus erythematosus and fibromyalgia while in the service with the Air Force.  He stated that during her time on active duty, she developed pleuritic chest pain, arthritis, leucopenia, depression, poor physical function, and GI symptoms, and her ANA was positive.  He recognized that notes from a recent VA evaluation documented that the Veteran's symptoms of lupus and fibromyalgia began in 1985 or 1986 during her active duty, and documented that ANA was twice positive in 1987.  

Dr. C. stated that there was some confusion about the significance of a positive ANA.  He noted that it was true that the Veteran's initial ANA titers were low.  He said that while in a well person with no symptoms these could be dismissed, in a patient with clear symptoms of lupus even a low titer ANA was significant.  He said that the fact that her ANA titer had continued to rise demonstrated that her initial ANAs were, in fact, significant, real and part of her illness.  Dr. C. stated that lupus was not a laboratory diagnosis but was based on a constellation of clinical findings and symptoms, and that clearly the Veteran had a constellation of symptoms recognized as lupus while on active duty.  He noted that the fact that the diagnoses of lupus and fibromyalgia were not established until 1997 simply demonstrated the difficulty in diagnosing systemic lupus erythematosus and fibromyalgia, especially by a generalist who is not aware of the clinic syndrome they represent.  He stated that weight should be given to a specialist familiar with these conditions.  

Dr. C. also stated that there could be no question that the Veteran had active systemic lupus erythematosus during her military service, and that this was unequivocal.  He stated that he would call into question any psychological diagnoses which might have been inappropriately applied, again by generalists and not specialists.  He noted that it was very common for patients with lupus to develop depression and anxiety which were inappropriately labeled as sominization (sic) by those who did not understand the illness.  He noted that these were a result of the illness and not the cause of the symptoms.  He asked that VA reconsider its "terribly erroneous opinion" and stated that the weight of evidence clearly supported the diagnosis of lupus and established that the Veteran had symptoms while on active duty.  

In a June 2010 letter, Dr. C. stated that he had reviewed the Veteran's December 2009 VA examination report (discussed below), which clearly demonstrated evidence for her having systemic lupus erythematosus and fibromyalgia at that time.  He noted that unfortunately as often happens to patients with lupus, her symptoms [during active duty] were not taken seriously and she was diagnosed as having somatization disorder.  He noted that unfortunately that diagnosis was wrong as time had clearly demonstrated.  

The Board finds that Dr. C.'s medical opinions are relevant evidence because they show that the Veteran had the claimed systemic lupus erythematosus and fibromyalgia during active duty.  They raise a reasonable possibility of substantiating the claims and are material within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claims for service connection for claimed systemic lupus erythematosus and lupus.  

The next step for the Board in this case is to assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claims for service connection for systemic lupus erythematosus and fibromyalgia.  

In addition to the evidence discussed above, the claims file contains a December 2008 VA examination report in which the examiner stated that the Veteran's claims file and medical records were reviewed.  He stated that he could not resolve the issue of whether the Veteran's fibromyalgia and/or systemic lupus erythematosus were related to, caused by or aggravated by the GI symptoms, polyarthralgia and other body pains as well as the positive ANA the Veteran experienced in service.  The examiner noted that the Veteran was diagnosed with systemic lupus erythematosus and fibromyalgia ten years after leaving service, her weakly positive inservice ANA was not diagnostic for lupus, and she had symptoms that could be indicative of a few different disorders including those she was diagnosed with.  He noted that after thoroughly reviewing her service treatment records he did not find any diagnosis of fibromyalgia or lupus, or any symptoms or test findings that would show that she likely had one or both of those disorders.  Considering the stress she was under at that time, the diagnoses she was given during active duty appeared to him to be appropriate.  He stated that to look back at this time and state that the symptoms she experienced while on active duty from 1984 to 1987 were related to her current conditions of systemic lupus erythematosus and fibromyalgia that were diagnosed in 1997 would be mere speculation.  

The report of a December 2009 VA examination report provides that the Veteran's claims file and medical records were reviewed.  The examiner stated that she was unable to resolve the question of whether the Veteran's systemic lupus erythematosus and fibromyalgia were due to or the result of active duty without resort to mere speculation.  She explained that all of the Veteran's symptoms for which she was treated during active duty were either treated and resolved or could be explained by other etiologies.  Her headaches were treated as sinus headaches, her nausea/vomiting and abdominal pain resolved with changing her oral contraceptives, etc.  Her fatigue was never evaluated.  She noted that currently the Veteran's vitamin D levels were low, which might have been the case during her time on active duty. This level was never checked and could be the cause of her fatigue.  She noted that she had reviewed the opinion from Dr. C. and stated that there was nothing in the Veteran's medical file, in her opinion, that substantiated a diagnosis without question.  She noted that therefore, at this time, she could not resolve the issues without resort to mere speculation.  

The Board finds that the opinions from Dr. C. outweigh the VA medical opinions.  Dr. C.'s opinions are clear and unambiguous that the Veteran's systemic lupus erythematosus and fibromyalgia began during active duty.  The VA medical opinions only note that to make such a conclusion would require speculation - they do not specifically disagree with Dr. C.  The Board finds that Dr. C.'s explanation for why the Veteran's inservice ANA titer represented the early onset of lupus is more persuasive than the VA medical opinions, particularly in light of the fact that the Veteran was later diagnosed with systemic lupus erythematosus and fibromyalgia.  The Board also notes that the December 2009 VA opinion uses the legal standard of "without question."  This standard is incorrect and restrictive.  The correct legal standard is equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

In light of the foregoing, service connection is warranted for systemic lupus erythematosus and fibromyalgia.

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for systemic lupus erythematosus is granted.

Service connection for fibromyalgia is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


